DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2022 has been entered.
This Office action is responsive to an amendment filed August 23, 2022. Claims 1-2, 4-8, 11, 13 & 15 are pending. Claims 1, 11 & 13 have been amended. Claims 3, 9-10, 12 & 14 have been canceled. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-8, 11, 13 & 15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim(s) 1 recite(s), at least in part the following step(s): “determining, by a processor of the computer, a condition change of the patient by a determination method for determining a condition change of the patient based on the at least one from among the apnea rate and the hypopnea rate,” “a determination result for each of the plurality of determination methods…is normalized under predetermined normalization conditions,” “wherein the determination results for each of the plurality of determination methods are normalized with each other under predetermined normalization conditions to generate the determined condition change of the patient.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind), and/or by a mathematical process but for the recitation of generic computer components such as a “non-transitory computer readable medium.” In other words, absent the recitation of “a processor of the computer,” nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind) and/or by a mathematical process. For example, absent the limitation(s) of a “non-transitory computer readable medium” in the step(s), the “determining” in the step(s) involves the user manually using pen and paper, mentally, visually and/or by a mathematical process, function, or equation “determining a condition change….” In view of the foregoing, claim(s) 1 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) the following additional element(s): "[a] non-transitory computer readable medium including a program that causes a computer to realize the functions of:  5acquiring at least one of apnea and hypopnea rates of a patient; acquiring vital signs information of the patient other than the apnea and hypopnea rates,” “automatically generating a determination result message indicating the determined condition change of the patient,” “transmitting the determination result message to a display in real time,” “wherein transmitting the determination result message includes displaying a determination result…, in a display mode.” The additional element(s) is/are recited with a high level of generality (i.e. as a generic display performing generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) include(s) the additional step(s)/element(s). The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, claim(s) 1 do(es) not amount to significantly more than the abstract idea itself.
In regards to claim(s) 2 & 4-7, the claimed invention further describes the judicial exception in detail without however integrating said judicial exception into a practical application and/or providing additional elements that are sufficient to amount to significantly more than the judicial exception for reasons provided supra.
In regards to claim(s) 8, the claimed invention(s) further recite(s) additional element(s) that do(es) not integrate the judicial exception into a practical application and is/are not sufficient to amount to significantly more than the judicial exception for the reasons provided supra.
Claim(s) 11 recite(s), at least in part the following step(s): “determining, by a controller of the condition change determination apparatus, a condition change of the patient based on the at least one from among the apnea rate and the hypopnea rate, and the respiration rate,” “a determination result for each of a plurality of determination methods,… is normalized under predetermined normalization conditions,” and “wherein the determination results for each of the plurality of determination methods are normalized with each other under predetermined normalization conditions to generate the determined condition change of the patient.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind), and/or by a mathematical process. In other words, absent the recitation of “a controller of the condition change determination apparatus,” nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind), and/or by a mathematical process. For example, the “determining” in the step(s) involves the user manually using pen and paper, mentally, visually and/or by a mathematical process, function, or equation “determining a condition change...” In view of the foregoing, claim(s) 11 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The judicial exception(s) is/are not integrated into a practical application and does not recite additional elements that integrate the judicial exception. Particularly, the claim(s) recite(s) the following additional element(s): “[a] condition change determination method comprising: acquiring at least one of apnea and hypopnea rates of a patient; acquiring vital signs information of the patient other than the apnea and hypopnea rates,” “automatically generating a determination result message indicating the determined condition change of the patient,” “transmitting the determination result message to a display in real time,” and “wherein transmitting the determination result message includes displaying a determination result for each of a plurality of determination methods, in a display mode.” Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) include(s) the additional step(s)/element(s). The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, claim(s) 11 do(es) not amount to significantly more than the abstract idea itself.
Claim(s) 13 recite(s), at least in part the following step(s): “determine a condition change of the patient based on the at least one from among the apnea rate and the hypopnea rate, and the respiration rate of the patient,” “a determination result for each of a plurality of determination methods,…is normalized under predetermined normalization conditions,” and “wherein the determination results for each of the plurality of determination methods are normalized with each other under predetermined normalization conditions to generate the determined condition change of the patient.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind), and/or by a mathematical process but for the recitation of generic computer components. In other words, absent the recitation of “a processor…configured to,” nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind), and/or by a mathematical process. For example, absent the limitation(s) “a processor…configured to,” in the step(s), the “determin[ing]” in the step(s) involves the user manually using pen and paper, mentally, visually and/or by a mathematical process, function, or equation “determine a condition change...” In view of the foregoing, claim(s) 13 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The judicial exception(s) is/are not integrated into a practical application and does not recite additional elements that integrate the judicial exception. Particularly, the claim(s) recite(s) the following additional element(s): “a communication circuit configured to communicate with a bedside monitor of a patient,” and “a display” “a processor coupled to the communication circuit and configured to automatically generate a determination result message indicating the determined condition change of the patient; and transmit the determination result message to the display in real time, wherein the processor being configured to transmit the determination result message includes being configured to direct the display to display a determination result for each of a plurality of determination methods, in a display mode.” Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) include(s) the additional step(s)/element(s). The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, claim(s) 13 do(es) not amount to significantly more than the abstract idea itself.
In regards to claim(s) 15, the claimed invention further describes the judicial exception in detail without however integrating said judicial exception into a practical application and/or providing additional elements that are sufficient to amount to significantly more than the judicial exception for reasons provided supra.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 9-8, 11 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 2012/0209084) (“Olsen” hereinafter) in view of Wang et al. (US 2011/0190599) (“Wang” hereinafter).
In regards to claim 1, Olsen discloses a non-transitory computer readable medium (see at least par 0103) including a program that, when executed by a computer, causes the computer to perform a method including: 
acquiring, via a communication interface 105 of a condition change determination apparatus (100, 600A), at least one from among an apnea rate (i.e., number of apnea events within a predetermined time period, see at least par 0039 & 0042) and a hypopnea rate (i.e., number of hypopnea events within a predetermined time period, see at least par 0039 & 0042) of a patient, and vital signs information (i.e., respiration rate from an acoustic sensor) of the patient other than the at least one from among the apnea rate and the hypopnea rate, from a bedside monitor (107, 620, 700) of the patient (see at least par 0036-0037, 0064-0069 & 0076);

    PNG
    media_image1.png
    415
    528
    media_image1.png
    Greyscale

determining, by a processor 109 of the computer (see at least par 0004-0005, 0023, 0030, 0036 & 0050), a condition change of the patient based on the at least one from among the apnea rate and the hypopnea rate, and the vital signs information other than the at least one from among the apnea rate and the hypopnea rate (see at least figs. 5 & 6B); 
automatically generating a determination result message (524, 686) indicating the determined condition change of the patient (see at least figs. 5 & 6B); and 
transmitting the determination result message (524, 686) to a display (626, 650, 701, 801) in real time (see at least figs. 5, 6B & 7-8 and par 0004-0005 & 0086), 
wherein the vital signs information of the patient other than the at least one from among the apnea rate and the hypopnea rate includes a respiration rate (i.e., from the acoustic sensor) of the patient (see at least abstract and par 0076).  
Olsen discloses a computer-readable storage medium, as described above, that fails to explicitly teach a computer-readable storage medium that causes the computer to perform a method including determining, by a processor of the computer, a condition change of the patient by a plurality of determination methods for determining a condition change of the patient based on the at least one from among the apnea rate and the hypopnea rate, and the vital signs information other than the at least one from among the apnea rate and the hypopnea rate; wherein transmitting the determination result message includes displaying a determination result for each of the plurality of determination methods, in a display mode that is normalized under predetermined normalization conditions, and wherein the determination results for each of the plurality of determination methods are normalized with each other under predetermined normalization conditions to generate the determined condition change of the patient. 
However, Wang teaches that it is known to provide a computer-readable storage medium (see at least par 0021) that causes the computer to perform a method including determining, by a processor 102 of the computer, a condition change of the patient by a plurality of determination methods (i.e., pattern recognition features 116, 118 from fig. 2, multiple data analysis processes from fig. 3, processing components 306, 308, 310 & 312 from fig. 4) for determining a condition change of the patient based on the at least one from among the apnea rate and the hypopnea rate, and the vital signs information (i.e., respiration rate) other than the at least one from among the apnea rate and the hypopnea rate; wherein transmitting the determination result message includes displaying a determination result for each of the plurality of determination methods (i.e., pattern recognition features 116, 118 from fig. 2, multiple data analysis processes from fig. 3, processing components 306, 308, 310 & 312 from fig. 4), in a display mode that is normalized (i.e., weighted) under predetermined normalization conditions (i.e., based on the type of data available, the quantity of data available, the purpose of the monitoring, etc.), and wherein the determination results for each of the plurality of determination methods (i.e., pattern recognition features 116, 118 from fig. 2, multiple data analysis processes from fig. 3, processing components 306, 308, 310 & 312 from fig. 4) are normalized (i.e., weighted) with each other under predetermined normalization conditions (i.e., based on the type of data available, the quantity of data available, the purpose of the monitoring, etc.) to generate the determined condition change of the patient (see at least abstract, figs. 1-4 and par 0017, 0020 & 0023-0034).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the non-transitory computer readable medium of Olsen that that causes the computer to perform a method including determining, by a processor of the computer, a condition change of the patient by a plurality of determination methods for determining a condition change of the patient based on the at least one from among the apnea rate and the hypopnea rate, and the vital signs information other than the at least one from among the apnea rate and the hypopnea rate; wherein transmitting the determination result message includes displaying a determination result for each of the plurality of determination methods, in a display mode that is normalized under predetermined normalization conditions, and wherein the determination results for each of the plurality of determination methods are normalized with each other under predetermined normalization conditions to generate the determined condition change of the patient as taught by Wang since such a modification would amount to applying a known technique (i.e., as taught by Wang) to a known device (i.e., as taught by Olsen) ready for improvement to achieve a predictable result such as providing a more accurate value of apnea based on the type of data available, the quantity of data available, the purpose of the monitoring, etc.--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 2, Olsen discloses the non-transitory computer readable medium according to claim 1, wherein at least a score (i.e., severity points of respiratory events) indicating a condition of the patient is calculated based on the at least one from among the apnea rate and the hypopnea rate, and wherein the condition change of the patient is determined based on the calculated score (i.e., severity) (see at least par 0041-0042, 0051 & 0081-0082).  
In regards to claim 8, Olsen discloses the non-transitory computer readable medium according to claim 1, wherein the respiration rate is acquired by a measurement by an impedance method using an electrocardiogram, or a measurement of a carbon dioxide concentration (EtCO2) (see at least par 0017).  
In regards to claim 11, Olsen discloses a method comprising: 
acquiring, via a communication interface 105 of a condition change determination apparatus (100, 600A), at least one from among an apnea rate and a hypopnea rate of a patient, and a respiration rate (i.e., from the acoustic sensor) of the patient, from a bedside monitor (107, 620, 700) of the patient; 
determining, by a controller 109 of the condition change determination apparatus (100, 600A) (see at least par 0004-0005, 0023, 0030, 0036 & 0050), a condition change of the patient based on the at least one from among the apnea rate (i.e., number of apnea events within a predetermined time period, see at least par 0039 & 0042) and the hypopnea rate (i.e., number of hypopnea events within a predetermined time period, see at least par 0039 & 0042), and the respiration rate (i.e., from the acoustic sensor) (see at least par 0036-0037, 0064-0069 & 0076); 

    PNG
    media_image1.png
    415
    528
    media_image1.png
    Greyscale

automatically generating a determination result message (524, 686) indicating the determined condition change of the patient (see at least figs. 5 & 6B); and 
transmitting the determination result message (524, 686) to a display (626, 650, 701, 801) in real time (see at least figs. 5, 6B & 7-8 and par 0004-0005 & 0086).  
Olsen discloses a method, as described above, that fails to explicitly teach a method comprising wherein transmitting the determination result message includes displaying a determination result for each of a plurality of determination methods, in a display mode that is normalized under predetermined normalization conditions, and wherein the determination results for each of the plurality of determination methods are normalized with each other under predetermined normalization conditions to generate the determined condition change of the patient.
However, Wang teaches that it is known to provide a method comprising wherein transmitting the determination result message includes displaying a determination result for each of a plurality of determination methods (i.e., pattern recognition features 116, 118 from fig. 2, multiple data analysis processes from fig. 3, processing components 306, 308, 310 & 312 from fig. 4), in a display mode that is normalized (i.e., weighted) under predetermined normalization conditions (i.e., based on the type of data available, the quantity of data available, the purpose of the monitoring, etc.), and wherein the determination results for each of the plurality of determination methods are normalized (i.e., weighted) with each other under predetermined normalization conditions (i.e., based on the type of data available, the quantity of data available, the purpose of the monitoring, etc.) to generate the determined condition change of the patient (see at least abstract, figs. 1-4 and par 0017, 0020 & 0023-0034).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Olsen wherein transmitting the determination result message includes displaying a determination result for each of a plurality of determination methods, in a display mode that is normalized under predetermined normalization conditions, and wherein the determination results for each of the plurality of determination methods are normalized with each other under predetermined normalization conditions to generate the determined condition change of the patient as taught by Wang since such a modification would amount to applying a known technique (i.e., as taught by Wang) to a known device (i.e., as taught by Olsen) ready for improvement to achieve a predictable result such as providing a more accurate value of apnea based on the type of data available, the quantity of data available, the purpose of the monitoring, etc.--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 13, Olsen discloses a condition change determination apparatus (100, 600A) comprising: 
a communication circuit 105 configured to communicate with a bedside monitor (107, 620, 700) of a patient; 
a display (626, 650, 701, 801); and
a processor 109 (see at least par 0004-0005, 0023, 0030, 0036 & 0050) coupled to the communication circuit and configured to: 
acquire, through the communication circuit 105, at least one from among an apnea rate (i.e., number of apnea events within a predetermined time period, see at least par 0039 & 0042) and a hypopnea rate (i.e., number of hypopnea events within a predetermined time period, see at least par 0039 & 0042) of the patient, and a respiration rate (i.e., from the acoustic sensor) of the patient, from the bedside monitor (107, 620, 700) of the patient (see at least at least figs. 5 & 6B and par 0036-0037, 0064-0069 & 0076), 
determine a condition change of the patient based on the at least one from among the apnea rate (i.e., number of apnea events within a predetermined time period, see at least par 0039 & 0042) and the hypopnea rate (i.e., number of hypopnea events within a predetermined time period, see at least par 0039 & 0042), and the respiration rate of the patient (see at least par 0036-0037, 0064-0069 & 0076),

    PNG
    media_image1.png
    415
    528
    media_image1.png
    Greyscale

automatically generate a determination result message (524, 686) indicating the determined condition change of the patient (see at least figs. 5 & 6B); and 
transmit the determination result message (524, 686) to the display (626, 650, 701, 801) in real time (see at least figs. 5, 6B & 7-8 and par 0004-0005 & 0086). 
Olsen discloses a condition change apparatus, as described above, that fails to explicitly teach an apparatus wherein the processor being configured to transmit the determination result message includes being configured to direct the display to display a determination result for each of a plurality of determination methods, in a display mode that is normalized under predetermined normalization conditions, and wherein the determination results for each of the plurality of determination methods are normalized with each other under predetermined normalization conditions to generate the determined condition change of the patient.
However, Wang teaches that it is known to provide an apparatus wherein the processor (i.e., such as controller 102) being configured to transmit the determination result message includes being configured to direct the display to display a determination result for each of a plurality of determination methods (i.e., pattern recognition features 116, 118 from fig. 2, multiple data analysis processes from fig. 3, processing components 306, 308, 310 & 312 from fig. 4), in a display mode that is normalized (i.e., weighted) under predetermined normalization conditions (i.e., based on the type of data available, the quantity of data available, the purpose of the monitoring, etc.), and wherein the determination results for each of the plurality of determination methods (i.e., pattern recognition features 116, 118 from fig. 2, multiple data analysis processes from fig. 3, processing components 306, 308, 310 & 312 from fig. 4) are normalized (i.e., weighted) with each other under predetermined normalization conditions (i.e., based on the type of data available, the quantity of data available, the purpose of the monitoring, etc.) to generate the determined condition change of the patient (see at least abstract, figs. 1-4 and par 0017, 0020 & 0023-0034).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the apparatus of Olsenwherein the processor being configured to transmit the determination result message includes being configured to direct the display to display a determination result for each of a plurality of determination methods, in a display mode that is normalized under predetermined normalization conditions, and wherein the determination results for each of the plurality of determination methods are normalized with each other under predetermined normalization conditions to generate the determined condition change of the patient as taught by Wang since such a modification would amount to applying a known technique (i.e., as taught by Wang) to a known device (i.e., as taught by Olsen) ready for improvement to achieve a predictable result such as providing a more accurate value of apnea based on the type of data available, the quantity of data available, the purpose of the monitoring, etc.--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 15, Olsen discloses the non-transitory computer readable medium according to claim 4, wherein the determining further includes: determining the condition change of the patient based on the measurements of the respiration rate (i.e., from the acoustic sensor, see par 0076) and the estimated value (i.e., severity points of respiratory events) of the at least one from among the apnea rate and the hypopnea rate (see at least figs. 5 & 6B and par 0041-0042, 0051 & 0081-0082).
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (‘084) in view of Wang (‘599) further in view of Christopherson et al. (US 2011/0264164) (“Christopherson” hereinafter).
In regards to claim 4, Olsen as modified by Wang discloses the non-transitory computer readable medium according to claim 1, that fails to explicitly teach a non-transitory computer readable medium wherein the acquiring further includes acquiring measurements of the respiration rate of the patient and the at least one from among the apnea rate and the hypopnea rate at a first time interval, and wherein the determining further includes: based on the measurements of the at least one from among the apnea rate and the hypopnea rate acquired during the first time interval, calculating an estimated value of the at least one from among the apnea rate and the hypopnea rate per a second time interval that is longer than the first time interval. However, Christopherson teaches that it is known to provide a non-transitory computer readable medium (see at least par 0040) wherein the acquiring further includes acquiring measurements of the respiration rate (see at least par 0071) of the patient and the at least one from among the apnea rate and the hypopnea rate (i.e., AHI) (see at least par 0138 & 0140-0141) at a first time interval 332, and wherein the determining further includes: based on the measurements of the at least one from among the apnea rate and the hypopnea rate acquired during the first time interval 338, calculating an estimated value of the at least one from among the apnea rate and the hypopnea rate non-transitory computer readable medium wherein the acquiring further includes acquiring measurements of the respiration rate of the patient and the at least one from among the apnea rate and the hypopnea rate at a first time interval, and wherein the determining further includes: based on the measurements of the at least one from among the apnea rate and the hypopnea rate acquired during the first time interval, calculating an estimated value of the at least one from among the apnea rate and the hypopnea rate per a second time interval (i.e., with samples 339) that is longer than the first time interval per a second time interval (i.e., with samples 339) 339 that is longer than the first time interval 338 (see at least figs. 4A-C and par 0069-0073). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the non-transitory computer readable medium of Olsen as modified by Wang wherein the acquiring further includes acquiring measurements of the respiration rate of the patient and the at least one from among the apnea rate and the hypopnea rate at a first time interval, and wherein the determining further includes: based on the measurements of the at least one from among the apnea rate and the hypopnea rate acquired during the first time interval, calculating an estimated value of the at least one from among the apnea rate and the hypopnea rate per a second time interval that is longer than the first time interval as taught by Christopherson since such a modification would amount to applying a known technique (i.e. as taught by Christopherson) to a known device (i.e. as taught by Olsen as modified by Wang) ready for improvement to achieve a predictable result such as modifying the apnea/hypopnea sampling intervals based on body activity of the user measured via the respiration rate so as to thereby reduce power consumption by the apparatus--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 5, Olsen as modified by Wang discloses the non-transitory computer readable medium according to claim 4, that fails to explicitly teach a non-transitory computer readable medium wherein the first time interval is set based on at least one from among the respiration rate and the at least one from among the apnea rate and the hypopnea rate. However, Christopherson teaches that it is known to provide a non-transitory computer readable medium wherein the first time interval 332 is set based on the respiration rate (i.e., indicative of the general activity level of the patient) (see at least figs. 4A-C and par 0069-0073). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the non-transitory computer readable medium of Olsen as modified by Wang wherein the first time interval is set based on the respiration rate as taught by Christopherson since such a modification would amount to applying a known technique (i.e. as taught by Christopherson) to a known device (i.e. as taught by Olsen as modified by Wang) ready for improvement to achieve a predictable result such as modifying the apnea/hypopnea sampling intervals based on body activity of the user measured via the respiration rate so as to thereby reduce power consumption by the apparatus--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 6, Olsen as modified by Wang discloses the non-transitory computer readable medium according to claim 5, that fails to explicitly teach a non-transitory computer readable medium wherein the method further includes:3RESPONSE UNDER 37 C.F.R. § 1.111Attorney Docket No.: Q251739Appln. No.: 16/704,114 determining that abnormal vital signs information indicating an abnormality of the patient is acquired based on at least one from among the respiration rate and the at least one from among the apnea rate and the hypopnea rate, and based on the determining that the abnormal vital signs information is acquired, setting the first time interval to be shorter than a time interval that is set before acquisition of the abnormal vital signs information. However, Christopherson teaches that it is known to provide a non-transitory computer readable medium wherein the method further includes:3RESPONSE UNDER 37 C.F.R. § 1.111Attorney Docket No.: Q251739Appln. No.: 16/704,114 determining that abnormal vital signs information indicating an abnormality (i.e., condition change) of the patient is acquired based on the respiration rate, and based on the determining that the abnormal vital signs information is acquired, setting the first time interval (i.e., with samples 338) to be shorter than a time interval 344 that is set before acquisition of the abnormal vital signs information (see at least figs. 4A-C and par 0069-0073). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the non-transitory computer readable medium of Olsen as modified by Wang wherein the method further includes:3RESPONSE UNDER 37 C.F.R. § 1.111Attorney Docket No.: Q251739Appln. No.: 16/704,114 determining that abnormal vital signs information indicating an abnormality of the patient is acquired based on the respiration rate, and based on the determining that the abnormal vital signs information is acquired, setting the first time interval to be shorter than a time interval that is set before acquisition of the abnormal vital signs information as taught by Christopherson since such a modification would amount to applying a known technique (i.e. as taught by Christopherson) to a known device (i.e. as taught by Olsen as modified by Wang) ready for improvement to achieve a predictable result such as modifying the apnea/hypopnea sampling intervals based on body activity of the user measured via the respiration rate so as to thereby reduce power consumption by the apparatus--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 7, Olsen as modified by Wang discloses the non-transitory computer readable medium according to claim 5, that fails to explicitly teach a non-transitory computer readable medium wherein the method further includes: determining that abnormal vital signs information indicating an abnormality of the patient is not acquired within a predetermined time period based on at least one from among the respiration rate and the at least one from among the apnea rate and the hypopnea rate, and based on the determining that the abnormal vital signs information is not acquired within the predetermined time period, lengthening the first time interval to a value no more than the second time interval.  However, Christopherson teaches that it is known to provide a non-transitory computer readable medium wherein the method further includes: determining that abnormal vital signs information indicating an abnormality (i.e., condition change) of the patient is not acquired within a predetermined time period 332 based on the respiration rate, and based on the determining that the abnormal vital signs information is not acquired within the predetermined time period 332, lengthening the first time interval (i.e., with samples 338) to a value no more than the second time interval (i.e., with samples 339) (see at least figs. 4A-C and par 0069-0073). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the non-transitory computer readable medium of Olsen as modified by Wang wherein the method further includes: determining that abnormal vital signs information indicating an abnormality of the patient is not acquired within a predetermined time period based on the respiration rate, and based on the determining that the abnormal vital signs information is not acquired within the predetermined time period, lengthening the first time interval to a value no more than the second time interval as taught by Christopherson since such a modification would amount to applying a known technique (i.e. as taught by Christopherson) to a known device (i.e. as taught by Olsen as modified by Wang) ready for improvement to achieve a predictable result such as modifying the apnea/hypopnea sampling intervals based on body activity of the user measured via the respiration rate so as to thereby reduce power consumption by the apparatus--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).

Response to Arguments
Applicant's arguments filed April 22, 2022 have been fully considered but they are not persuasive. Regarding the 101 rejections, Applicant's arguments fail to describe how the claims overcome the 101 rejections based on the 2019 PEG and amount to a mere assertion that the claims describe a practical application. However, the additional elements of the claims, notably, the communication circuit, processor and display are clearly parts of a generic computer.
Applicant’s arguments with respect to claim(s) 1-2, 4-8, 11, 13 & 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/           Primary Examiner, Art Unit 3791